ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-026, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14, NATHANIEL MARTIN DAVIS of NEWARK, who was admitted to the bar of this State in 1996, should be reprimanded based on discipline imposed in the Commonwealth Pennsylvania for conduct that in New Jersey violates RPC 1.16(a)(l)(failure to withdraw from representation where the representation will result in violation of the RPCs), RPC 3.3(a)(l)(making a false statement of material fact or law to a tribunal), RPC 4.1(a)(knowingly making a false statement of material fact to a third person), RPC 5.5(a)and(b)(unauthorized practice of law), RPC 7.1(a)(making a false or misleading communications about the lawyer or lawyer’s designation), RPC 8.4(b)(committing a criminal act that reflects adversely on the attorney’s honesty, trustworthiness, or fitness to practice law), RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation) and RPC 8.4(d)(conduct prejudicial to the administration of justice);
And respondent having appeared on the Order to show cause in this matter;
And good cause appearing;
It is ORDERED that NATHANIEL MARTIN DAVIS is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *556expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.